DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20-Dec-2021 has been entered. 
Claim Objections
Claims 1, 6, 7 and 9 are objected to because of the following informalities:  
Claim 1: the phrase “housings (223. 224, 225)” includes a period that does not end the claim;
Claim 6: the phrase “the deformation of said wall” lacks antecedent basis;
Claim 7: the phrases “a cylindrical surface (221).” and “housings (223. 224, 225)” include periods that do not end the claim;
Claim 7: the phrases “the second row of housing” and “the third row of housing” lack antecedent basis;
Claim 9: the phrase “a friction ring” is a double inclusion of the previously recited “a friction ring” (see claim 1).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “an inner piece (11) having . . . four ribs (124)” is indefinite because the disclosure identifies the “ribs (124)” as being located on the outer piece (12) (see e.g. FIGS. 2A, 2B, 3A, 3B).  As such, it is unclear what is considered to be a “rib” located on the inner piece.  
Regarding independent claim 1, the phrase “wherein according to a first embodiment . . . wherein according to a second embodiment” is indefinite because it is unclear whether the claim is reciting these embodiments in the alternative or requiring both of the embodiments.  It is noted that Applicant argues that Kim does not disclose the second embodiment (see Amendment, page 2) and is silent regarding the first embodiment, thereby implying that the second embodiment is required.  According to the broadest reasonable interpretation of the claim, however, the first embodiment and the second embodiment are interpreted as being alternatives to one another.  
Regarding claims 1-7 and 9-16, the phrase “A cage (1) . . . comprising . . . a piston [ ] housed slidingly inside an outer shell of a damper” is indefinite because the preamble is directed toward “a cage” but the body of the claim recited elements that are extraneous to the cage.  As such, it is unclear whether the claim requires the piston and the outer shell of the damper, or alternatively, only requires the cage.  It is suggested that the preamble of the claims be amended to recite --A damper comprising--.  

Regarding claim 2, the phrase “spring limit stops (2) and a closing plug (3) can be installed form opposite sides” is indefinite because it is unclear whether the spring limit stops and the closing plug are required elements of the claim.  For example, the claim only recites that the spring limit stops and the closing plug “can be” installed from opposite sides but does not actually require the spring limit stops or the closing plug.  For purposes of examination, the spring limit stops and the closing plug will be interpreted as being required by the claim.  
Regarding claim 2, the phrase “spring limit stops (2) and a closing plug (3) can be installed from opposite sides” is indefinite because it is unclear whether the closing plug is installed opposite from one of the spring limit stops, the closing plug is installed opposite from both of the spring limit stops, or the spring limit stops are installed opposite from each other.  
Regarding claim 3, the phrase “a cylinder wall” is indefinite because it is unclear whether this is the same element as the previously recited “cylindrical wall.”  
Regarding claim 3, the phrase “an end stop” is indefinite because it is unclear whether this is the same element as the previously recited “stop.”  
Regarding claim 4, the phrase “plurality of projections” is indefinite because it is unclear whether these are the same or distinct from the previously recited “four ribs.” 
Regarding claim 4, the phrase “a plurality of housings” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “a single row of housing.”
Regarding claim 5, the phrase “ribs (124)” is indefinite because it is unclear whether these ribs are the same as or distinct from the previously recited “four ribs (124).”  

Regarding claim 7, the phrase “plurality of housings” is indefinite because it is unclear whether this is referring to the previously recited “a first row of housings (223), or the second row of housings (224) or the third row of housings (225).”  
Regarding claim 9, the phrase “two stops” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “stop” (see claim 1).  
Regarding claim 13, the phrase “said plurality of housings” is indefinite because it is unclear whether this includes or is distinct from the previously recited “first row of housings,” “second row of housings,” and/or “third row of housings.”  
Regarding claim 13, the phrase “four housings” is indefinite because it is unclear whether this includes or is distinct from the previously recited “first row of housings,” “second row of housings,” and/or “third row of housings.”  
Regarding claim 14, the phrase “a first row of housings (223), a second row of housing (224) or the third row of housing (225)” is indefinite because it is unclear whether these are the same as or distinct from the previously recited “plurality of housings.”  
Regarding claim 15, the phrase “allowing a use of an inner spacer (42) or an outer spacer (41) . . . wherein a use of an outer spacer . . . wherein use of an inner spacer” is indefinite because it is unclear whether the inner spacer and/or outer spacer are required elements of the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0016164) in view of Yu et al. (US 2015/0020551).
Regarding independent claim 1, Kim discloses a cage (132) configured to house thereinside a friction ring (131) to be used in friction dampers for washing machines (see Abstract; FIGS. 1-5); said cage comprising two pieces (132-top, 132-bottom) (see FIG. 5), one inside the other (see ¶ 0050, “[o]ne of the pair of holders 132 may be provided with a hook, and the other of the pair of holders 132 may be provided with a loop, which engages with the hook”); said cage being substantially of cylindrical shape (132a) (see FIG. 5) and is provided with a through-hole inside which a piston (110) is housed slidingly (see ¶ 0043) inside an outer shell (120) of a damper, said piston extending with respect to said cage from both sides (see FIG. 3); wherein, according to a first embodiment, said two pieces forming the cage are: - an inner piece (132-top) having a cylindrical wall (132a), a rib (see ¶ 0050, “hook”) and a stop (132b); - an outer piece (132-bottom) having a housing (see ¶ 0050, “the other of the pair of holders 132 may be provided with a loop”); and wherein the outer piece (132-bottom), is configured to be coupled by introducing said inner piece (132-top) into said outer piece in an axial direction (see ¶ 0050, FIG. 5).

Yu teaches a cage (60, 322) configured to house thereinside a piston (316) to be used in friction dampers for washing machines (see Abstract, FIGS. 10-14), wherein the inner piece has four ribs (323), and that the outer piece (60) has a single row of housing (61h) aligned on a single circumference (see FIG. 12).
It would have been obvious to configure the inner piece of Kim to have four ribs and the outer piece of Kim to have a single row of housing aligned on a single circumference to allow the inner piece (132-top) to be securely and uniformly attached to the outer piece (132-bottom).
Regarding claim 3, Kim discloses that said inner piece (132-top) and said outer piece (132-bottom) are each shaped as cylinder crowns (see FIG. 5) and comprise each a cylinder wall (132a) provided at an end with an end stop (132b), said end stops being provided with an inner edge of circular shape (see FIG. 5).   
Kim does not disclose that said cylinder walls being configured so that they can be coupled with clearance, or that an outer radius of the cylinder wall of the inner piece is slightly lower than an inner radius of the cylinder wall of the outer piece.
Yu teaches that said cylinder walls of the inner piece (320) and the outer piece (60) are configured so that they can be coupled with clearance (see e.g. FIG. 14), and that an outer radius of the cylinder wall of the inner piece is slightly lower than an inner radius of the cylinder wall of the outer piece (see FIG. 14).
It would have been obvious to have the inner piece and the outer piece of Kim be configured to be coupled with clearance, as taught by Yu, to allow simple attachment of the inner piece to the outer piece.
see FIG. 14), configured to engage a plurality of housings (61h) realized on the cylinder wall of an outer portion of said outer piece and wherein said projections having a wedge shape have each wedge point being oriented to the opposite portion with respect to said limit stop (see FIG. 14; wedge point oriented toward distal end of part).  
Regarding claim 11, Yu teaches that said projections (323) having a wedge shape are such that, by coupling the two inner and outer pieces along an axial direction, a point of each projection is introduced firstly inside the cylinder wall of the outer piece and, after, deforming slightly and elastically the two cylinder walls until it is positioned inside its corresponding housing (see FIGS. 11-14).  
Regarding claim 12, Yu teaches that said two cylinder walls have completed deforming slightly, an assembly of projections (323) is constrained to respective housings (61h) (see FIG. 13), and a rear wall of each wedge strikes against a surface facing outside of the respective housing (see FIG. 13), allowing the rear wall with all projections to be aligned with each other at a same distance from the end stop (see FIG. 13).  
Regarding claim 16, Kim discloses that said piston (110) and the cage (132) are allowed a relative movement between said cage and piston (see ¶ 0043), causing said friction ring to exert a damping force (see ¶ 0043).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0016164) in view of Yu et al. (US 2015/0020551), as applied to claims 1 and 4, above, and further in view of Kanioz (US 2011/0259688).
Regarding claim 5, Kim does not disclose that said outer portion of said second piece is provided, on its own outer surface, with ribs configured so that the surface of said outer portion of the cage is stiffened and wherein said ribs configured to limit a relative rotation between the cage and the outer shell of a damper.  
see Abstract, FIG. 3), wherein an outer portion of said cage is provided, on its own outer surface, with ribs (17) configured so that the surface of said outer portion of the cage is stiffened and wherein said ribs configured to limit a relative rotation between the cage and the outer shell of a damper (see FIGS. 3, 4; ¶ 0074).  
It would have been obvious to combine the ribs of Kanioz with the outer part of Kim to ensure axial displacement of the cage (see e.g. Kanioz, ¶ 0074).
Claims 1, 3, 4, 6, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0016164) in view of Suspa (DE 20 2016 102 547).
Regarding independent claim 1, Kim discloses a cage (132) configured to house thereinside a friction ring (131) to be used in friction dampers for washing machines (see Abstract; FIGS. 1-5); said cage comprising two pieces (132-top, 132-bottom) (see FIG. 5), one inside the other (see ¶ 0050, “[o]ne of the pair of holders 132 may be provided with a hook, and the other of the pair of holders 132 may be provided with a loop, which engages with the hook”); said cage being substantially of cylindrical shape (132a) (see FIG. 5) and is provided with a through-hole inside which a piston (110) is housed slidingly (see ¶ 0043) inside an outer shell (120) of a damper, said piston extending with respect to said cage from both sides (see FIG. 3); wherein, according to a first embodiment, said two pieces forming the cage are: - an inner piece (132-top) having a cylindrical wall (132a), a rib (see ¶ 0050, “hook”) and a stop (132b); - an outer piece (132-bottom) having a housing (see ¶ 0050, “the other of the pair of holders 132 may be provided with a loop”); and wherein the outer piece (132-bottom), is configured to be coupled by introducing said inner piece (132-top) into said outer piece in an axial direction (see ¶ 0050, FIG. 5).
Kim is silent regarding the number of ribs on the inner piece and does not disclose that the outer piece has a single row of housing aligned on a single circumference.
see FIG. 2).
It would have been obvious to configure the inner piece of Kim to have ribs and the outer piece of Kim to have a single row of housing aligned on a single circumference to allow the inner piece (132-top) to be securely and uniformly attached to the outer piece (132-bottom).  Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See MPEP 2144.04.VI.B).  As such, it would have been obvious to duplicate the two ribs, as taught by Suspa, such that there are four ribs because changing the number of ribs would not provide any unexpected results.  
Regarding claim 3, Kim discloses that said inner piece (132-top) and said outer piece (132-bottom) are each shaped as cylinder crowns (see FIG. 5) and comprise each a cylinder wall (132a) provided at an end with an end stop (132b), said end stops being provided with an inner edge of circular shape (see FIG. 5).   
Kim does not disclose that said cylinder walls being configured so that they can be coupled with clearance, or that an outer radius of the cylinder wall of the inner piece is slightly lower than an inner radius of the cylinder wall of the outer piece.
Suspa teaches that said cylinder walls of the inner piece (7) and the outer piece (6) are configured so that they can be coupled with clearance (see e.g. FIGS. 5, 6), and that an outer radius of the cylinder wall of the inner piece is slightly lower than an inner radius of the cylinder wall of the outer piece (see FIGS. 5, 6).
It would have been obvious to have the inner piece and the outer piece of Kim be configured to be coupled with clearance, as taught by Yu, to allow simple attachment of the inner piece to the outer piece.
see FIG. 6), configured to engage a plurality of housings (9) realized on the cylinder wall of an outer portion of said outer piece and wherein said projections having a wedge shape have each wedge point being oriented to the opposite portion with respect to said limit stop (see FIG. 5; wedge point oriented toward distal end of part).  
Regarding claim 6, Suspa teaches that on the cylinder wall of an inner portion of inner piece there are open slots (23) configured to reduce the resistance to the deformation of said wall (see machine translation, ¶¶ 0014, 0039).  
Regarding claim 11, Suspa discloses that said projections (8) having a wedge shape (see FIGS. 3-6) are such that, by coupling the two inner and outer pieces along an axial direction, a point of each projection is introduced firstly inside the cylinder wall of the outer piece (see FIGS. 5, 6) and, after, deforming slightly and elastically the two cylinder walls until it is positioned inside its corresponding housing (see FIGS. 5, 6).  
Regarding claim 12, Suspa discloses that said two cylinder walls have completed deforming slightly, an assembly of projections is constrained to respective housings (see FIGS. 5, 6), and a rear wall of each wedge strikes against a surface facing outside of the respective housing (see FIGS. 5, 6), allowing the rear wall with all projections to be aligned with each other at a same distance from the end stop (see FIGS. 5, 6).  
Regarding claim 16, Kim discloses that said piston (110) and the cage (132) are allowed a relative movement between said cage and piston (see ¶ 0043), causing said friction ring to exert a damping force (see ¶ 0043).
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peuker et al. (US 2005/0183912) in view of Jung et al. (US 2016/0326679).
1, Peuker discloses a cage (26) configured to house thereinside a friction ring (29) to be used in friction dampers for washing machines (see Abstract, FIG. 2); said cage comprising- two pieces (30, 31), one inside the other (see FIG. 2); said cage being substantially of cylindrical shape and is provided with a through-hole inside which a piston (17) is housed slidingly inside an outer shell (8) of a damper (see ¶ 0024), said piston extending with respect to said cage from both sides (see FIG. 2); wherein, according to a first embodiment, said two pieces forming the cage are: - an inner piece (31) having a cylindrical wall (A) (see Annotated FIG. 2, below), a rib (34) and a stop (B) (see Annotated FIG. 2, below) - an outer piece (30) having a single row of housing (see FIG. 2, portion engaged with rib (34)), aligned on a single circumference (see FIG. 2); and wherein the outer piece, is configured to be coupled by introducing said inner piece into said outer piece in an axial direction (see FIG. 2; ¶ ; wherein, according to a second embodiment, said two pieces forming the cage (1) are: - an inner portion (21) having a cylindrical surface (211) and four wedges (213), and a stop (212); - an outer portion (22), comprising a plurality of housings (223. 224, 225) aligned on a plurality of outer circumferences and wherein the outer portion (22), is configured to be coupled by introducing said inner portion (21) into said outer portion (22) in an axial direction (see FIG. 2, ¶0025).  

    PNG
    media_image1.png
    804
    738
    media_image1.png
    Greyscale

Peuker does not disclose four ribs on the inner piece. 
Jung teaches a cage (140) configured to house thereinside a friction ring (161) to be used in friction dampers for washing machines (see Abstract, FIGS. 5, 6), wherein the inner piece has four ribs (172A), and that the outer piece has a single row of housing (171A) aligned on a single circumference (see FIG. 5).
e.g. the four ribs of Jung are more easily deformable than an annular ring when assembling the inner piece and the outer piece together).
Regarding claim 2, Peuker discloses that on said piston, spring limit stops (32, 33) and a closing plug (40) can be installed from opposite sides with respect to said cage (see FIG. 2) and wherein said spring limit stops (2) limit the possibility of the cage (1) to slide with respect to said outer shell; and wherein the cage (1) is movable with respect to both the piston (4) and the closing plug (3).  
Regarding claim 3, Peuker discloses that said inner piece and said outer piece are each shaped as cylinder crowns (see FIG. 2) and comprise each a cylinder wall (A, C) (see Annotated FIG. 2, above) provided at an end with an end stop (B, D) (see Annotated FIG. 2, above), said cylinder walls being configured so that they can be coupled with clearance (see FIG. 2) and said end stops being provided with an inner edge of circular shape (see Annotated FIG. 2, above) - and wherein an outer radius of the cylinder wall of the inner piece is slightly lower than an inner radius of the cylinder wall of the outer piece (see Annotated FIG. 2, above).  
Regarding claim 9, Peuker discloses that a friction ring (29) introduced inside the inner piece before assembling the two inner and outer pieces (see FIG. 2; note a product-by-process claim is defined by the product itself and not the process used to make the product (see MPEP 2113)); and wherein said friction ring, once the cage is assembled, is trapped between the two stops (B, D) (see Annotated FIG. 2, above) and cannot go out from its own seat unless it is deformed inwards, which is avoided by the piston, introduced inside the cage (see FIG. 2). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peuker et al. (US 2005/0183912) in view of Jung et al. (US 2016/0326679), as applied to claim 9, above, and further in view of Hernden et al. (US 2016/0024705).
Regarding claim 10, Peuker does not disclose that said friction ring is made of polyurethane material.  
Hernden teaches a friction damper for washing machines (see Abstract, FIGS. 1-7) comprising a friction ring (21) made of polyurethane material (see ¶ 0038).  
It would have been obvious to form the friction ring of Peuker from a polyurethane material, as taught by Hernden, to utilize a known material that is suitable for use as a friction member in a washing machine damper (see e.g. Hernden, ¶ 0038).  
Allowable Subject Matter
Claims 7 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose an outer portion having a plurality of housings shaped as rectangular holes, aligned on a plurality of outer circumferences at different distance from a stop, wherein the plurality of housings comprise a first row of housing, a second row of housing and a third row of housing.  
Response to Arguments
Applicant's arguments filed 20-Dec-2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Kim does not disclose “an outer portion (22) of the cage (1), comprising a plurality of housings (223. 224, 225) aligned on a plurality of outer circumferences see Amendment, page 2).  This feature, however, is not a required element of the claim.  Rather, claim 1 recites a “first embodiment” that does not require these features and alternatively a “second embodiment.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
January 26, 2022